DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 08/25/2022. This action is made Final.
B.	Claims 1-15 remain pending.


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Bao, Tran et al. (US Pub. 2018/0001184 A1), herein referred to as “Bao”.

As for claims 1 and 12, Bao teaches. A computer-implemented method  and corresponding controller of claim 12 for evaluating a set of input data, the input data using a deep learning neural network (par. 170 deep learning network) comprising at least one of: clinical data of a first subject; genomic data of a second subject; clinical data of a first plurality of subjects (par. 318 managing electronic medical record (EMR)/electronic healthcare record (EHR) for a subject); 

or genomic data of a second plurality of subjects, the method comprising obtaining a set of input data, wherein the set of input data comprises raw data arranged into a plurality of data clusters (par. 318 obtaining genetic clinical data from one or more genomic equipment and storing genetic markers in the EMR/HER including germ line data and somatic data over time; obtaining clinical data from a primary care or a specialist physician database); 

tuning the deep learning neural network based on the plurality of data clusters, wherein the deep learning neural network comprises: an input layer; an output layer; and a plurality of hidden layers (par. 170, fig. 13E deep learning machine using deep convolutionary neural networks with 8 or 16 layers; par. 191 hidden layer of state information); 

performing statistical clustering on the raw data using the deep learning neural network to generate, statistical clusters (par. 294 using raw data); 



determining that two raw data points of the raw data are clustered into different data
clusters of the plurality of data clusters of the input data; determining that the two raw data points are clustered into a same statistical cluster of the statistical clusters (par. 204 The Euclidian distance between different patterns in this vector space may be used to find clusters of patterns. The system may assign a new input vector to its closest cluster center and may move that cluster towards the input vector by a fraction of the Euclidean distance between them);

categorizing the two raw data points as an instance pair based on the two raw data points being clustered into the different data clusters of the plurality of data clusters of the input data, and being clustered in the same statistical cluster  (par. 205 knowledge-based components such as a knowledge-based repository (KB). The repository may include clinical information. For example, it may include that “eating salt-rich food causes blood pressure to increase.” The information may be stored in a variety of formats based on the type of inference employing them. The knowledge-based repository may act as a repository for some or all of the referenced knowledge. For example, it can include reference values for certain consents and variables used for inference);

identifying vectors associated with the two raw data points of the instance pair (par. 205 determining pairs of inference between recorded variables)

calculating an angle between the vectors (par. 204 K vectors known functionality to find angle between two vectors a · b = |a| |b| cos θ);

when the angle is above a threshold,

presenting the instance pair to a user (par. 205  one or more of the services may query the knowledge-based repository when making an inference; example of outputting display);

obtaining a user input from the user, indicating whether the instance pair should
be clustered together (par. 245 user feedback is used to retrain/ configure the learning models wherein different means of deep learning is discussed in par. 204-244, and

tuning the deep learning neural network based on the user input (par. 264-268 end-user input/interactions);

obtaining a marker from each statistical cluster, wherein each marker is a biomarker relating to a single clinical parameter contained within a cluster of the statistical clusters (par. 162 use of biomarkers to be used within training the model); and 

evaluating the set of input data based on the markers to derive data of medical relevance to the first subject, the second subject, the first plurality of subjects or the second plurality of subjects, wherein the markers are evaluated with reference to historical subject data collected from subjects with similar conditions and/or symptoms to determine a survival rate and/or an effective treatment method for the first subject, the second subject, the first plurality of subjects or the second plurality of subjects (par. 318; obtaining clinical data from an in-patient care database or from an emergency room database (e.g. plurality of subjects (i.e. data) recorded); saving the clinical data into a clinical data repository; obtaining health data from fitness devices or from mobile phones; obtaining behavioral data from social network communications and mobile device usage patterns;
saving the health data and behavioral data into a health data repository separate from the clinical data repository; and providing a decision support system (DSS) to apply genetic clinical data to the subject, and in case of an adverse event for a drug or treatment, generating a drug safety signal to alert a doctor or a manufacturer, wherein the DSS includes rule-based alerts on pharmacogenetics, oncology drug regimens, wherein the DSS performs ongoing monitoring of actionable genetic variants).

As for claims 2 and 13, Bao teaches. A method as claimed in claim 1 and corresponding controller of claim 12, wherein the tuning of the deep learning algorithm comprises: determining a Gaussian mean width of the input data; determining a convergence rate of a loss-function of the deep learning algorithm; and selecting the number of hidden layers based on the Gaussian mean width and the convergence rate (par. 193 the observed variable is an -dimensional vector distributed according to an arbitrary multivariate Gaussian distribution, there will be parameters controlling the means and parameters controlling the covariance matrix, for a total of emission parameters. (In such a case, unless the value of is small, it may be more practical to restrict the nature of the covariances between individual elements of the observation vector, e.g. by assuming that the elements are independent of each other, or less restrictively, are independent of all but a fixed number of adjacent elements.). The HMM method can model a somatic evolution of cancer. The method includes modeling genetic instability, which results in abnormal numbers of chromosomes or aneuploidy, elevated mutation rates, and altered distributions of mutational patterns). 

As for claim 3, Bao teaches. A method as claimed in claim 2, wherein the determining of the Gaussian mean width is based on at least one of the size of the data clusters and the number of data clusters (par. 193 Gaussian distribution with parameters controlling the means).

As for claim 4, Bao teaches. A method as claimed in claim 1, wherein the deep learning algorithm is an autoencoder (par. 398 example the machine learning system can be a supervised or unsupervised learning method such as support vector machine, random forest, nearest neighbor analysis, linear regression, binary decision tree, discriminant analyses, logistic classifier and cluster analysis, among others).

As for claim 5, Bao teaches. A method as claimed in as claim 1, wherein the performing of the statistical clustering comprises considering the hidden layers of the deep learning algorithm as low dimensional representations, wherein principal variables of the hidden layers are identified to perform the statistical clustering in order to reduce the number of computations required (par. 559 using Hidden Markov Models).


As for claim 6, Bao teaches. (Currently Amended) A method as claimed in claim 1, wherein the statistical clustering is k-means clustering (par. 204 k-means clustering).

As for claim 7, Bao teaches. (Currently Amended) A method as claimed in claim 1, wherein the evaluating of the set of input data comprises predicting a survival rate of the subject (par.311 predicting survival through data monitoring; par. 471 risk factor scoring would be tied to a patient survival rate).

As for claim 8, Bao teaches. A method as claimed in claim 1 wherein the statistical clustering is performed between adjacent hidden layers of the deep learning algorithm (par. 192 hidden layer of information)

As for claim 9 and 14, Bao teaches. A method as claimed in claim 1 and corresponding controller of claim 12, wherein the method further comprises: identifying an instance pair in the statistical clusters, wherein the instance pair comprises a pair of raw data points belonging to: different data clusters in the set of input data; and the same statistical cluster after performing the statistical clustering (par. 212-214 utilizing Hierarchical Clustering (HC) which takes patterns and pair-wise similarity to produce clusters);

ranking the instance pair according to an angle between the pair of data points in the input data (par. 215 similarity metric scores pairs across clusters);

presenting the instance pair to a user (par.393, 397, 466 user interface is used for selection of data and the display of matching data across data sets);

obtaining a user input from the user, indicating whether the instance pair should be clustered together (par.266 and 302 examples of user utilizing a user interface for data input that is used to train the model used in the neural network); and

tuning the deep learning algorithm based on the user input (par. 509 training deep neural network through at least one of user input; user input example par.302).

As for claim 10, Bao teaches. A method as claimed in claim 9, wherein a threshold to the angle is used to limit the number of instance pairs presented to the user (par. 289 thresholds are predefined to limit data within a range to be used).

As for claim 11, Bao teaches. A computer program comprising computer program code means which is adapted, when said computer program is run on a computer, to implement the method of claim 1 (par. 361 a processor coupled to the deep learning machine, the processor including code for carrying out operations of managing electronic medical record).


As for claim 15, Bao teaches. A data analysis system, the system comprising: a storage device, adapted to store the input data; the controller  as claimed in 12 in communication with the storage device;  a user interface, adapted to obtain a user input, in communication with the controller; and  a display device, adapted to display information to a user, in communication with the controller (fig. 14E, par. 374 describes further about the system mentioned in par. 361 wherein the system storages patient data from sensors and manually entered information to process the information into a deep learning machine wherein output is displayed to a provider and/or user via user interfaces). 

(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
A1.	Applicant specifically argues about new scope of the claims based upon newly added limitations.
R1.	Examiner notes the new analysis of the claims above to address these concerns. In the analysis of claim 1 which should be used in addition to the rejection of claim 12, will explain in detail how the new limitations and changed scope is taught by Bao.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        November 19, 2022